DETAILED ACTION
	For this action, Claims 1-6, 8, 9 and 11-20 are pending.  Claims 7 and 10 have been cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 26 February 2021, with respect to the ground of rejection of Claim 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claim 19 in a manner that addresses and overcomes the ground of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 26 February 2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Matthew P. Warenzak on 04 March 2021.
The application has been amended as follows: 
	Claim 1 shall now read as:
	1.  (Line 22)…e. at least one liquid treatment subsystem in communication with the at least one closed hose…

	Claim 2 shall now read as:
	2.  (Line 2)…treatment subsystem further comprises a blanketing subsystem or a bubbling subsystem…

	Claim 5 shall now read as:
	5.  The system of Claim 1, wherein the computing device further comprises a user interface on an exterior of the housing.  

The following is an examiner’s statement of reasons for allowance:  Claim 1, upon which all the remaining claims are dependent, recites an access port adapter with a structural configuration (see b.), at least one closed hose subsystem connected to said access port adapter (see c.) and a pumping mechanism that creates a circulation of liquid to be treated via the at least one liquid treatment subsystem that is not taught or suggested by the prior art.  The features of the claim limitations designated as a., b. and c., combined with the other features present in instant Claim 1 and its dependent, are considered allowable after entry of the following examiner’s amendments.  For more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/04/2021